—Judgment affirmed. Memorandum: County Court did not err in denying defendant’s CPL 330.30 (2) motion to set aside the verdict on the ground of juror misconduct (see, People v Clark, 81 NY2d 913, 914; cf., People v Brown, 48 NY2d 388, 394; People v Harding, 44 AD2d 800). Furthermore, we decline to exercise our power to modify defendant’s sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]).
All concur except Balio and Boehm, JJ., who dissent and vote to reverse in the following Memorandum.